Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2018

                                     No. 04-17-00232-CV

                                    Thomas Ritter HELM,
                                         Appellant

                                               v.

                                   Lisa Lorraine HAUSER,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16709
                         Honorable Martha Tanner, Judge Presiding

                                             ORDER
Sitting:      Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice
              Irene Rios, Justice

       The panel has considered Appellant’s Motion for Extension of Time to File Motion for
Rehearing, Appellant’s Motion to Withdraw Kathleen Fox-Sanvictores as Counsel, and Pro Se
Appellant’s Motion for Rehearing. The Motion for Extension of Time to File Motion for
Rehearing is DENIED AS MOOT in light of the timely filing of the Motion for Rehearing. The
Motion to Withdraw Kathleen Fox-Sanvictores as Counsel is GRANTED. The Motion for
Rehearing is DENIED.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court